The judgment of the court was pronounced by
Rost, 3,
The police jury of West Baton Rouge caused to be sold to the lowest bidder, the making of a new levée and road, in front of a tract of land belonging to L. Dupuy, an absentee. Edward Brady and William McGrovan became the contractors, for 53000, and gave bond and security, to the satisfaction of the inspector of roads and levées. for the faithful performance of the contract. The work was completed in due time, and accepted by the inspector. Dupuy having failed to pay, an order of seizure was issued against the land, which was sold for 515. The plaintiff having subsequently purchased the claim of the contractors, called upon the police jury to pay it, and, and on their refusal to do so, this suit was instituted. The defence is a general denial and a special plea that the defendants are not legally bound to pay for making the lovee, as it is not only erected for the good and protection of the parish of West Baton Rouge, but also to protect a groat extent of territory, within the Stato, and beyond the limits of the parish. The case was tried before a jury, and a verdict obtained by the plaintiff for 5700 and interest. He has appealed.
The authority of the inspector is not denied in the answer. The allegations of the defendants that they, erected the levée not only for the good and protection of the parish of West Baton Rouge, but also to protect a much greater extent of territory, is inconsistent with the other facts of the answer. The adjudication is proved as alleged. It is in evideuce that the land was sold judicially for the sum of 515. It is admitted that Dupuy is an absentee, and there is no evidence that he has other property in the parish. Under the decisions of this court in the cases of Morgan v. Police Jury of Pointe Coupée, *6311 La. p. 157, O’Brien v. Police Jury of Concordia, 2d An. 355, and Michel v. Police Jury of West Baton Rouge, 3d An. 123, the defendants are bound to pay the price of the adjudication.
It is, therefore, ordered that the judgment in this case be reversed, and that there be judgment in favor of the plaintiff for $2,985, with legal interest from the 6th of October, 1845, and costs in both courts.